Citation Nr: 1416567	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  04-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a January 1956 Regional Office rating decision that denied service connection for a nervous condition.

2. Entitlement to an effective date prior to August 19, 2002, for the award of service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1953 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2004 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2010, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) with instructions to provide the Veteran a Statement of the Case with respect to the issue of CUE.  Substantial compliance with the Board's remand having been accomplished, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).


FINDINGS OF FACT

1. In a January 1956 rating decision, service connection was denied for a nervous condition; the Veteran was properly notified of the adverse outcome and he did not appeal this rating decision.

2. The January 1956 rating decision considered the applicable law and regulations in effect at that time and was appropriately supported by the evidence then of record.

3. A January 2003 rating decision awarded service connection for depression, effective August 19, 2002; the Veteran did not file a notice of disagreement with the assigned effective date within one year of this rating decision.

4. The claim for an earlier effective date, filed on March 22, 2004, at the earliest, is a freestanding effective date claim that is barred as a matter of law.


CONCLUSIONS OF LAW

1. The January 1956 rating decision which denied service connection for a nervous condition was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2013).

2. There is no legal entitlement to an effective date earlier than August 19, 2002, for the award service connection for depression.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400. 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE motions.  The Court has held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  A claim of CUE it is not by itself a claim for benefits; a veteran alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As such, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2013).

Further, the provisions of the VCAA are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

I. Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In this case, the January 1956 rating decision denied service connection for a nervous condition on the basis that the Veteran was discharged from active service on the basis of a personality disorder, which is considered a congenital disability for which service connection cannot be awarded, and that his then-diagnosed anxiety reaction was not found to be related to his active service.  The Veteran was notified of this decision but did not appeal the January 1956 rating decision.  Absent a showing of CUE, the decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

The Veteran, through his representative, contends that the RO committed CUE by not considering whether service connection for an anxiety reaction as separate from a personality disorder was warranted.  He asserts that, given the report of a January 1956 VA examination and the symptoms he exhibited in service, including psychiatric hospitalization, service connection should have been awarded.

At the time of the January 1956 rating decision, service connection was awarded for a disease or injury incurred or aggravated coincidentally with the period of active military or naval service.  See 38 C.F.R. § 3.63(a) (1949 & Supp. 1956).  Mere congenital or developmental defects, including psychopathic personality and mental deficiency were not considered diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.63(f) (1949 & Supp. 1956).  Further, in neuropsychiatric conditions, situational reactions, characteristic of a life pattern indicating psychopathic personality, chronic psycho-neurosis of long standing, or other neuropsychiatric symptoms shown to have existed prior to service with the same manifestations during service, which were the basis of the diagnosis in service, will be accepted as manifesting preexistent neuropsychiatric condition and not merely as neurotic traits or predisposition.  Id.  These principles, in relation to the type, length, and circumstances of service, are to be considered in the question of service connection.  Id.  

The January 1956 rating decision considered the Veteran's service treatment records, a number of which had not been considered by prior denial, and the report of a January 1956 VA examination.  In confirming and continuing the February 1954 denial, the "Confirmed and Continuing Rating Sheet" (CCRS) discusses the diagnosis of anxiety reaction with associated symptomatology as indicated on the January 1956 examination report.  By association, the February 1954 rating decision discussed the in-service diagnosis of schizoid personality with life long history, and noted that this condition is not disability under the law.  

Service treatment records indicate the Veteran was hospitalized approximately eight months after service entry, with symptoms of depression and conveying a sense that he wanted to go home.  Notations indicate he was court-martialed three times for being absent without leave (AWOL) when he left base during basic training without permission to visit his family.  A January 1954 separation examination noted the diagnosis of schizoid personality, chronic and severe, with lifelong impairment.  The disability was determined not to be in the line of duty, as it existed prior to service, and was determined to be unchanged in condition.  

The Board observes that the Veteran's service treatment records, to include the January 1954 separation examination, clearly indicate he suffered from, and was discharged from active service for, a schizoid personality disorder.  It was on this basis that the original February 1954 rating decision denied service connection, which the January 1956 rating decision with which the Veteran alleges CUE, confirmed and continued.  As noted above, congenital or developmental defects, including personality disorders, were not considered diseases or defects under the law.  See 38 C.F.R. § 3.63(f) (1949 & Supp. 1956).  

The Board has considered the Veteran's assertion that the RO erroneously failed to continue its consideration of service connection in its January 1956 rating decision based on the new diagnosis of anxiety reaction, which is not a personality disorder.  In consideration of this argument, the Board first notes the CCRS explicitly discusses the January 1956 VA examination report, including the diagnosis of anxiety reaction.  Further, even assuming arguendo that the RO erroneously failed to pursue such a theory of entitlement, the Board is unable to reach a conclusion that, but for such an error, service connection would have been awarded.  Initially, the Board observes that, based on the timing and nature of the Veteran's symptoms, his psychiatric disability was determined by the medical professionals in service to be a lifelong impairment which existed at the time of entry to service.  Such a finding is sufficient, based on the circumstances of the Veteran's case and under the law as it existed in January 1956, to permit the conclusion that the Veteran's disability preexisted service despite no notation of such on the his entrance examination.  See 38 C.F.R. § 3.63(f) (1949 & Supp. 1956).

Furthermore, even if the Board were to accept that the Veteran was presumed sound at service entrance, based on the evidence of record at the time of the January 1956 rating decision, there was no medical opinion linking the diagnosis of anxiety reaction to the Veteran's active service.  While the Veteran suffered many of the same symptoms in service as he did at the time of the January 1956 diagnosis, the Board is not legally permitted to reach its own medical conclusions in finding an etiological relationship between the two.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evidence, as it stood at the time of the January 1956 denial, indicated a competent diagnosis of schizoid personality in service, and a diagnosis of anxiety reaction, a separate diagnosed disability, nearly two years later.  It was not until a December 2002 VA opinion was obtained that a competent etiological relationship was established by the record.  Even were the Veteran to argue that an etiological opinion should have been obtained at the time, the Board notes that any assertion the record was not properly developed cannot constitute a basis for CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (a breach of the duty to assist cannot constitute CUE).

Therefore, the Board finds that the January 1956 rating decision which denied service connection for a nervous condition, by confirming and continuing an earlier February 1954 denial, was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. 310.  Moreover, there is no indication that there was any error in the January 1956 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. 40.

For the foregoing reasons, the Board finds that the January 1956 rating decision was reasonably supported by the evidence then of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted.

II. Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for depression should be earlier than August 19, 2002.  Specifically, he contends that he should be awarded service connection dating to his separation from active service, as he has suffered from this condition since service and has filed multiple claims in connection with this disability.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).

The Veteran submitted an application to reopen his previously denied claim of service connection for depression on August 19, 2002.  His claim of service connection was granted by a January 2003 rating decision, which also assigned an effective date of August 19, 2002.  Notification of this decision was mailed to the Veteran on January 8, 2003.  The Veteran submitted additional medical evidence, and a rating decision was issued in February 2003 confirming and continuing the initial 30 percent evaluation.  On March 14, 2003, VA received a new claim for individual unemployability, and in April 2003 the Veteran submitted a statement indicating he had no additional evidence to submit in support of his claim.  A rating decision was issued in July 2003 awarding a 100 percent evaluation effective August 19, 2003.  

On July 15, 2004, the Veteran submitted a statement that he had filed, in person at the New York RO, a claim for an earlier effective date for his depression on March 22, 2004.  It is from this claim the current appeal arises.

In the present case, the Veteran was mailed notification of the January 2003 decision, which awarded service connection effective August 19, 2002, on January 8, 2003.  The Board has reviewed the record, and finds that there is no correspondence from the Veteran which can be construed as a timely notice of disagreement with respect to the issue of the effective date assigned.  While the Veteran submitted a claim for individual unemployability in March 2003, this statement in no way referred to the earlier effective date assigned to the award of service connection and in no way can be construed as an intention to initiate an appeal of this issue.  Even accepting the Veteran's assertion that he hand-filed a claim for an earlier effective date on March 22, 2004, this date is outside the one-year requirement for submission of a notice of disagreement.  See 38 C.F.R. § 20.302 (2013).  Therefore, the January 2003 rating decision, which awarded an effective date of August 19, 2002, for service connection for depression, is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's March and July 2004 correspondence requesting an earlier effective date is therefore a new claim for an earlier effective date for the award of service connection for depression.  However, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006). While the Veteran has alleged CUE in a January 1956 rating decision that denied service connect, which was denied by the Board above, he has made no allegation of CUE with regards to the January 2003 rating decision.  His current appeal thus consists of a "freestanding claim" for an earlier effective date.  Id.  This, however, vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Rudd, 20 Vet. App. 296.


ORDER

The January 1956 rating decision was not clearly and unmistakably erroneous; the appeal is denied.

The appeal for entitlement to an effective date earlier than August 19, 2002, for the award of service connection for depression is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


